BY THE COMMISSION.
The above complaint was filed with this commission on February 11,1974. Complainants basically allege that —
1. Defendant is engaged in illegal and unauthorized transportation in portions of Dade and Broward counties beyond the scope of its Miami MH certificate.
2. Defendant has and continues to deviate from the provisions of its tariff by charging on a “flat-rate” basis; and
3. Defendant has violated commission rules requiring drivers’ medical certificates and proper vehicle identification. ..
A motion to dismiss the captioned complaint was filed on behalf of the defendant. Defendant’s motion alleges that the charges are too vague and general to constitute a proper complaint. Defendant *4also asserts that the charges are also the subject of a pending show cause proceeding in which most of the complainants have intervened.
After considering the above complaint and motion to dismiss, the commission finds that the complainants’ charges are specific enough to allow the defendant to ascertain whether they have any merit. Furthermore, should the defendant desire more specific information it is free to file a motion for more definite statement. In addition, the commission can find no overriding justification for denying a party the right to file a formal complaint where the charges contained therein may or may not be the subject of a pending show cause proceeding.
It is therefore ordered that motion to dismiss the captioned complaint, filed on behalf of Jose Prieto and Laureano Suarez, d/b/a Gomez Moving Company, be and the same is denied.